GANTT, P. J. —
This is an appeal from a judgment of the circnt court of Texas county, imposing a fine of two hundred and fifty dollars opon the defendant for an assault with intent to do great bodily harm upon one Otto Berry.
The information charged an assault with malice aforethought with intent to kill and murder. The defendant was duly arraigned and pleaded not guilty. He was tried and convicted by the jury at the May term, 1907. No motion for a new trial or in arrest of judgment was filed and no bill of exceptions.
The information is in all respects sufficient and all the steps, leading up to, and including the trial, return of verdict and sentence of the court are in due and regular form.
The judgment is affirmed.
Burgess and Fox, JJ., concur.